DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US Patent No. 2,917,380).

Regarding claim 1, Franklin discloses a method for producing an aqueous monoammonium phosphate containing fertilizer solution
(see Franklin teaching the production of a liquid fertilizer comprising ammonium and phosphoric acid [col. 1, lines 38-40] that results in monoammonium phosphate [col. 1, lines 57-59]),
the method comprising the steps of:
a) providing phosphoric acid at a concentration of about 20% to about 30% v/v in a first vessel
(see Franklin disclosing charging a fixed quantity of phosphoric acid (H3PO4) to a reaction vessel [col. 3, lines 24-27] in a range from about 35.7-100% [col. 5, lines 2-4], wherein water is also added [col. 5, lines 5-10]; wherein the plain meaning of the claimed range “about” 20% to “about” 30% allows for concentrations slightly above and below this range, and similarly, the prior art’s teaching of a range from “about” 35.7-100% allows for concentrations slightly below this range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP 2144.05]); 
additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that charging a phosphoric acid in the concentration recited by Franklin (35.7-100%) together with water [col. 4, line 19-20] would lead to a volume concentration of phosphoric acid which overlaps the claimed range.

(see Franklin disclosing recycling (e.g. circulating) the phosphoric acid through conduit 18 (e.g. reagent entry point), into the reaction vessel 10 and out through conduit 20 (e.g. reagent exit point) [Fig. 2; col. 4, lines 21-22, 40-43]), 
c) contacting the phosphoric acid with a solution of ammonium hydroxide at the product reaction zone to form a reaction mixture
(see Franklin introducing aqua ammonia and phosphoric acid to a first pre-mixing vessel 17 (e.g. contacting) and thereby forming a reaction mixture that is further introduced into reaction vessel 10 (e.g. production reaction zone) [col. 4, lines 17-22]) 
d) providing means to control the temperature of the reaction zone as measured at the reagent entry point and the product exit point, wherein the temperature of the reaction zone is controlled such that the reagent entry point and product exit point is maintained at between about 20 °C and about 45 °C
(see Franklin disclosing the exothermic nature of ammonia and phosphoric acid necessitates controlling the temperature by cooling means [col. 3, lines 10-13], which involves circulating the mixture through an outside heat exchanger to maintain a temperature of 10-66 °C (50-150 °F [col. 5, lines 33-36]) as depicted by cooler 26 [Fig. 2; col. 4, lines 40-41]; 
therefore, the reaction product at the outlet is continuously cooled by the heat exchanger (e.g. means to control the temperature at the exit point) and the material cooled by this heat exchanger is recycled to the reaction vessel (e.g. means to control the temperature at the entry point) [col. 4, lines 40-50]; thereby the circulated mixture exiting and then entering the reaction vessel, through the cooler/heat exchanger, is temperature controlled)
e) monitoring the pH of the reaction mixture
(see Franklin teaching a pH meter 34 and controller 35 system to continuously monitor the pH of the reaction mixture [col. 4, lines 24-27]), and 
f) terminating the reaction when the reaction mixture has reached a pH of between about 5.5 and about 7.5
(see Franklin exemplifying liquid systems of the invention to have a pH range of 6.85-7.08 [col. 3, Table I] and providing a general teaching of a predetermined amount of 6.85 [col. 4, lines 1-3]); Franklin further discloses the process can be applied as a batch reaction [col. 4, lines 66-69] thereby one of ordinary skill in the art would expect the batch method of Franklin to be terminated when the desired pH of 6.85 is reached), 
wherein the monoammonium phosphate containing fertilizer solution has an orthophosphate to polyphosphate ratio of more than about 9:1
(Franklin does not explicitly disclose the claimed orthophosphate:polyphosphate ratio; however the method disclosed by Franklin appears to be substantially the same as the claimed method and one of skill in the art would expect Franklin’s strict temperature control between 10-66 °C to result in a product predominantly in the form of orthophosphate; Applicant’s Specification confirms this chemical property to be an inherent feature of a reaction process under adequate temperature control [pg. 8, last para];
further, Franklin’s fertilizer product remains liquid and does not crystallize [col. 3, lines 1-3, 10-14] [col. 5, lines 15-17] and this characteristic (e.g. free of insoluble components) is indicative of a product predominantly in orthophosphate form [Applicant’s Specification, pg. 8, last para]); thereby, “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of proof shifts to the applicant” [MPEP 2112 V]).

Regarding claim 2, Franklin discloses the method according to claim 1, wherein the method is a batch method
(Franklin further discloses the process can be applied as a batch reaction [col. 4, lines 66-69]).

Regarding claim 3, Franklin discloses the method according to claim 1, wherein the reaction is terminated at a pH of between about 6 and about 7
(see Franklin exemplifying liquid systems of the invention to have a pH range of 6.85-7.08 [col. 3, Table I] and providing a general teaching of a predetermined amount of 6.85 [col. 4, lines 1-3]); Franklin further discloses the process can be applied as a batch reaction [col. 4, lines 66-69] thereby one of ordinary skill in the art would expect the batch method of Franklin to be terminated when the desired pH of 6.85 is reached), 

Regarding claims 5-6, Franklin discloses the method according to claim 1, wherein the monoammonium phosphate containing fertilizer solution has an orthophosphate to polyphosphate in a range of about 9.5:1 to about 9.95:0.05 (claim 5), of about 9.95: 0.05 (claim 6)
(as discussed in the rejection of claim 1, Franklin’s fertilizer product remains liquid and does not crystallize [col. 3, lines 1-3, 10-14] [col. 5, lines 15-17] and this characteristic (e.g. free of insoluble components) is indicative of a product predominantly in orthophosphate form [Applicant’s Specification, pg. 8, last para] such as 95-99.5% orthophosphate as claimed; therefore Franklin renders the claimed limitation obvious to one of ordinary skill in the art).  

Regarding claims 7-8, Franklin discloses the method according to claim 1, wherein the phosphoric acid is provided at a concentration of about 24 % to about 27 % (claim 7), of about 25 % (claim 8)
(as discussed in the rejection of claim 1 above, the prior art’s teaching of a range from “about” 35.7-100% [col. 5, lines 2-4] allows for concentrations slightly below this range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP 2144.05]);
additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that charging a phosphoric acid in the concentration recited by Franklin (35.7-100%) together with water [col. 4, line 19-20] would lead to a volume concentration of phosphoric acid which overlaps the claimed range).

Regarding claim 9, Franklin discloses the method according to claim 1, wherein the phosphoric acid is circulated via a pump from the first vessel through the reaction zone and back to the first vessel
(see Franklin disclosing withdrawing the reaction mixture from the reaction vessel, which comprises phosphoric acid, through pump 21 that is then charged back into the vessel via conduits [col. 4 lines 40-45]).

Regarding claim 10, Franklin discloses the method according to claim 1, wherein the ammonium hydroxide solution is introduced to the reaction zone through at least one reagent inlet port, where the ammonium hydroxide solution contacts with the phosphoric acid and is circulated to the first vessel
(see Franklin disclosing introducing the aqua ammonia to reaction vessel 10 (equivalent to the claimed reaction zone) through conduit 18 that serves as the inlet port to the vessel, wherein the aqua ammonia comes into the phosphoric acid in pre-mixing vessel 17 (equivalent to the claimed first vessel); further, the mixture is circulated via conduit 33 back into the first pre-mixing vessel 17 (see Figure 2)).

Regarding claim 11, Franklin discloses the method according to claim 1, wherein the method comprises using two reagent inlet ports
(see Franklin disclosing conduits 11 and 12 that serve as inlet ports for the reagent into the reaction vessel (see Figure 2 and [col. 4, lines 17-20])). 

Regarding claim 12, Franklin discloses the method according to claim 1, wherein the phosphoric acid solution is prepared by providing phosphoric acid in the first vessel in an undiluted form, adding water to the first vessel, then circulating the mixture via a pump from the first vessel through the reaction zone and back to the first vessel for a set time
(see Franklin at Figure 2 disclosing carrying to the first pre-mixing vessel 17 a conduit 12 of phosphoric acid and a conduit 13 of water, thus the phosphoric acid is added to the vessel in undiluted form prior to adding water; further Franklin discloses the mixture is circulated through reaction vessel 10 via pump 21 and returned back to the first vessel via conduit 33).

Regarding claim 13, Franklin discloses the method according to claim 1, wherein the temperature of the reaction zone is at least partially controlled by adjusting the flow rate of the ammonium hydroxide solution
(see Franklin disclosing controlling the flow rate of aqua ammonia [col. 3 lines 24-27]; although Franklin does not explicitly detail using the flow rate to control the temperature, it is reasonable to expect a similar process would lead to a similar result).

Regarding claims 14-16, Franklin discloses the method according to claim 1,wherein the flow rate of the ammonium hydroxide solution is between about 600 and about 850 liters per hour (claim 14), about 650 and about 800 liters per hour (claim 15),  about 750 liters per hour (claim 16)
(Franklin discloses and exemplifies [col. 5, lines 48-50] controlling the flow of aqua ammonia but does not explicitly detail the flow rate values; however, Franklin does achieve a pH of about 6.85 and a temperature range of about 0-71 °C as a result; similarly the claimed invention maintains a pH of 5.5-7.5 and a temperature range of about 20-45 °C (see claim 1); as such it would be reasonable for one of ordinary skill in the art to expect a similar range of flow rate as claimed).

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.

	Applicant argues (Pg. 2) the Franklin reference dos not teach step d) of instant claim 1:
d) providing means to control the temperature of the reaction zone as measured at the reagent entry point and the product exit point, wherein the temperature of the reaction zone is controlled such that the reagent entry point and product exit point is maintained at between about 20°C and about 45°C
This argument is not persuasive. Franklin discloses the exothermic nature of ammonia and phosphoric which necessitates controlling the temperature by cooling means [col. 3, lines 10-13], by circulating the mixture through an outside heat exchanger to maintain a temperature of 10-66 °C (50-150 °F [col. 5, lines 33-36]) as depicted by cooler 26 [Fig. 2; col. 4, lines 40-41]. Franklin’s reaction product at the outlet is continuously cooled by the heat exchanger and the material cooled by this heat exchanger is recycled to the reaction vessel (e.g. means to control the temperature at the entry point) [col. 4, lines 40-50]. 

Franklin discloses controlling reaction temperature between 50°F and 150°F (10-66°C) [Column 5, lines 33-34]. This overlaps with Applicant’s claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists [MPEP 2144.05]. Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing 
It is believed that increased concentrations of higher order polyphosphates, as opposed to the desired monoammonium phosphate, results during this reaction if the temperature thereof is not adequately controlled. Many of these higher order polyphosphates are insoluble and thus undesirable. In addition, plants take up phosphorus in the orthophosphate form and a high ratio of orthophosphate to polyphosphates is therefore essential. 
These arguments are not persuasive. Franklin similarly discusses how the exothermic nature of the reaction of ammonia and phosphoric acid necessitates controlling the temperature of the reaction mixture by suitable cooling means [Column 3, lines 10-13]. Furthermore, Franklin discloses controlling reaction temperature between 50°F and 150°F (10-66°C) [Column 5, lines 33-34] and exemplifies a temperature point within Applicant’s claimed range (e.g. 25°, see Fig. 1).

	Applicant argues (Pgs. 3-4) that Franklin is primarily concerned with “pH control” and eliminating crystal formation and does not disclose the temperature of the reaction and its effect on formation of polyphosphates. In response to applicant's argument that Franklin does not acknowledge the role of temperature on the formation of polyphosphates, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 

Applicant argues (Pg. 5) that Franklin is silent on a means to control the temperature as measured at a regent entry point and product exit point, examiner disagrees. Applicant discloses the means for controlling temperature via a heat exchanger [Specification, pg. 8, para 2]. Similarly, Franklin teaches a cooler (e.g. heat exchanger) at the outlet of the reaction vessel and also the recirculated stream that is cooled and reintroduced at the entry of the reaction vessel. The exit point maintains temperature through cooler 26 and the entry point 18. The reaction product at the outlet is continuously cooled by the heat exchanger (e.g. means for temp control) and the material cooled by this heat exchanger is recycled to the reaction vessel (e.g. temp control at entry point) [col. 4, lines 40-50; col. 5 lines 33-35]. Therefore, Franklin does disclose a means to control the temperature that is aligned with the Applicant’s Disclosure.

Applicant argues (Pg. 6), Franklin’s methods of temperature control do not meet the claimed limitations. Step d) of instant claim 1 requires “providing means to control the temperature […]”. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. As such, applicant’s disclosure of the structure “heat exchanger” [Specification, pg. 8, para 2] supports the recited function “means to control the temperature of the reaction zone” [claim 1(d)]. Similarly, Franklin discloses a controlling the temperature by cooling means [col. 3, lines 10-13], which involves circulating the mixture through a heat exchanger to maintain a temperature [col. 5, lines 33-36] as depicted by cooler 26 [Fig. 2; col. 4, lines 40-41]. Therefore, the reaction product at the outlet is continuously cooled by the heat exchanger (e.g. means to control the temperature at the exit point) and the material cooled by this heat exchanger is recycled to the reaction vessel (e.g. means to control the temperature at the entry point) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the broadest reasonable interpretation of a claim limitation that invokes 35 U.S.C. 112(f) is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act.

Applicant’s arguments (Pg. 7) against the obviousness rejection in view of Franklin are not persuasive. Applicant appears to argue the claimed temperature range achieves the unexpected results of preventing polyphosphate formation. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997). When considering whether proffered evidence is commensurate in scope with the claimed invention, Office personnel should not require the applicant to show unexpected results over the entire range of properties possessed by a chemical compound or composition. See, e.g., In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). Evidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness. Applicant has not met the burden required to overcome the examiner’s reasoning for obviousness.



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        January 19, 2022